DETAILED ACTION
This action is responsive to the response filed on 08/01/2022. Claims 1-17 are pending in the case. Claim 1 is independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to claims 10 and 12, and the rejections of Claims 11 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office Action. Thus, the corresponding objections and rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites, “further comprising a selection module having the selectable button displayed following selection of a selected icon of the plurality of icons and permitting a financial transaction related to a selected entity,” (emphasis added). It is unclear how the “selectable button” is displayed “following selection of a selected icon of the plurality of icons, as Claim 1 requires, “a select module that allows a user to select one of the plurality of icons using a user selectable button,” (emphasis added). In other words, it is unclear how the selectable button is displayed following the selection of a selected icon of the plurality of icons and is also used to allow the user to select one of the plurality of icons. Examiner also notes the slight difference of a “select” module in Claim 1 and a “selection” module (emphasis added) in Claim 14. For examination purposes, Examiner assumes the limitation of Claim 14 to read, “further comprising a selection module having a second selectable button displayed following selection of a selected icon of the plurality of icons and permitting a financial transaction related to a selected entity.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 1 recites, “An interactive map display system comprising: at least one computer processing unit element including a general user interface, a server having a plurality of modules, including: a map display module displaying an interactive map on the general user interface of a display screen of a user's computing device; an icon display module displaying a plurality of icons representing a plurality of entities of a common grouping and positioned within the interactive map on the display screen,… and a select module that allows a user to select one of the plurality of icons using a user selectable button”.
The specification, as filed, contains a single recitation of a “computer processing unit element” in ¶ [008], and further states, “The touchscreen display 11 may use finger or stylus gestures to navigate the general user interface (GUI) provided on the screen by the software,” [0042] and “As noted previously, interaction by the user with the displayed control interface may be through the use of finger or stylus gestures to navigate the general user interface (GUI) provided on the screen by the software.” (emphasis added)
Furthermore, ¶ [00144] of the originally filed specification states, “For preparing the interactive map 200 display, the data to be displayed is obtained via a backend server, either a physical server or virtual server, containing a database.” (emphasis added).
The recited component of “a display screen of a user's computing device” does not appear to be positively claims as part of the system, but merely that the map display module and icon display cause an interactive map and a plurality of icons to be presented on a display screen of a user’s computing device that is separate from the system.
The recited component of “a user selectable button” also covers software or user interface buttons/icons that are selectable.
Thus, it appears that the interactive map display system would reasonably be interpreted by one of ordinary skill in the art as software, per se, as the claim appears to only include software/virtual components and modules. Therefore, the claim fails to define any structure or hardware, and the recited "interactive map display system" is computer software per se which is not a process, machine, manufacture or composition of matter as defined by 35 U.S.C. 101, i.e. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77 (See also MPEP 2106 I.). This subject matter is not limited to that which falls within a statutory category of invention because it is not limited to a process, a machine, manufacture, or a composition of matter.
Examiner notes that if the claims were amended to include structure or hardware, the limitations regarding “a map display module”, “an icon display module”, “a select module”, etc. will be reevaluated for possible interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent upon the amendment.
 
On pages 6-8 of the response, and with respect to the rejection of Claims 1-17 under 35 U.S.C. 101, Applicant submits that amended claim 1 and dependent claims 2-17 are patent eligible because they are drawn to a process, machine, manufacture, or composition of matter, and Claims 1-17 do not recite (1) a mathematical concept, (2) a method of organizing human activity, or (3) a mental process.

The previous Office Action did not reject the claims under 35 U.S.C. 101 for being directed to an abstract idea. Rather, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? In this case, Claim 1 of the instant application sets forth a claim directed towards an interactive map display system comprised entirely of software components, without any hardware components, as shown above. Non-limiting examples of claims that are not directed to any of the statutory categories include Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Claim 1 falls under such an example a computer program per se (often referred to as "software per se") claimed as a product without any structural recitations, i.e. An interactive map display system comprising: at least one computer processing unit element including a general user interface, a server having a plurality of modules, including: a map display module displaying an interactive map on the general user interface of a display screen of a user's computing device; an icon display module displaying a plurality of icons representing a plurality of entities of a common grouping and positioned within the interactive map on the display screen,… and a select module that allows a user to select one of the plurality of icons using a user selectable button.

Thus, as set forth above, the claim as a whole does not fall within any statutory category and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter.

Claims 2-17 fail to resolve the deficiencies of Claim 1; therefore they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al (US 20160379311 A1, cited in previous Office Action), hereinafter Luoma, in view of Chi et al. (US 20130110603 A1, cited in previous Office Action), hereinafter Chi and Wattenberg (US 6583794 B1, cited in previous Office Action), hereinafter Wattenberg.

Regarding Claim 1, Luoma teaches:
An interactive map display system comprising: at least one computer processing unit element including a general user interface, a server having a plurality of modules, including: (See FIG.s 1-3, The server 110 is a part of the client-server computing model that acts as distributed application which partitions tasks or workloads between the provider of a resource or service, called server, and the service requester, called client [0026], one or more processors 210 [0034], one or more memories 214 and the computer program code 212  [0035] the apparatus 200 is at least one of the following… a computing resource 110 [0039], the output interface 204 may comprise a user interface or a connection to an external display [0041]  the user interface 300 implements the exchange of graphical, textual and auditory information [0048] one or more processors 314, and one or more memories 318 including computer program code 316 [0050])
a map display module displaying an interactive map on the general user interface of a display screen of a user's computing device; (See FIG.s 6-9; an electronic geographic map 208 [0036], e.g.  A view 600 called “Geographic consumption” is displayed on the display 500 [0068] the electronic geographic map 602 being displayed as a… interactive two- or three-dimensional map representing geographic locations employing continents, countries, states, cities, towns, villages, municipalities, postal codes and/or street addresses. [0071])
an icon display module displaying a plurality of icons representing a plurality of entities of a common grouping and positioned within the interactive map on the display screen, (The map 602 may comprise various details, such as cities 604, borders 606, lakes 608, seas 610, islands 612, mountains, topography, and other descriptions used in cartography [0068] the geographic sums 614, 616, 618 are illustrated for three locations: Oulu 614, Helsinki 618, and an unnamed position 618 [sic.] [0070])
each icon of the plurality of icons is indicative of a single entity of the plurality of entities and includes: (the geographic sums 614, 616, 618 are illustrated for three locations: Oulu 614, Helsinki 618, and an unnamed position 618 [sic.] [0070])
a primary icon element displaying static information and includes location and categorial data about the single entity; and (See FIG.s 6-9 with black dots representing the cities, e.g. "Oulu" and "Helsinki"; the plurality of the geographic sums 614, 616, 618 as numerals and/or geometric shapes on the electronic geographic map 602 [0071],  the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] in FIG. 6, the granularity level is city/town/village view as the geographic sums 614, 616, 618 are mapped to cities (Oulu, Helsinki) and towns (Kuusamo) [0078]; also FIG. 8, another granularity level: the geographic sum 810 is illustrated for a specific street address 808 in a street view 800 [0079])
a secondary icon element displaying dynamic information through a visual depiction of changing data values relating to the single entity and in contrast to the plurality of entities, (See FIG.s 6-9; output, with the output interface 204, the geographic sums 614, 616, 618 such that their monetary values in relation to each other are represented by geometric objects, whose size represents the magnitude of the monetary value. In our example embodiment of FIG. 6, the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums. The user 100 will immediately see his/her spending: the major consumption has taken place in Oulu 614, whereas two trips to Helsinki 618 and Kuusamo 616 consumed the funds less [0073], The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069])
the secondary icon element configured to depict… a magnitude of change… of a data value associated with the primary icon element,… (See FIG.s 6-9, circles with shading, i.e. bubble data visualization, position around the black dots representing the corresponding cities; the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums. The user 100 will immediately see his/her spending: the major consumption has taken place in Oulu 614, whereas two trips to Helsinki 618 and Kuusamo 616 consumed the funds less. [0073] The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069] the view 700 of FIG. 7, the user 100 may immediately see the relation of his/her spending in the last five days 704 as compared to the spending of the current month 706 [0087])

Luoma suggests:
a select module that allows a user to select one of the plurality of icons using a user selectable button. (The use of the multi-touch screen 500 enables the implementation of the user interface manipulation with various gestures: tapping, swiping, pinching etc. [0088], e.g. FIG.s 8 and 9, the geographic sum 810 is illustrated for a specific street address 808 in a street view 800 [0079], further details may be shown to the user 100 as well in the view 900, in this example embodiment the precise geographic sum 810 is also shown as a numeral 902 stating that the user 100 has spent 888 euros in that location [0081])

As shown above, Luoma suggests, but may not explicitly disclose:
a select module that allows a user to select one of the plurality of icons using a user selectable button.

Chi teaches:
an icon display module displaying a plurality of icons representing a plurality of entities of a common grouping and positioned within the interactive map on… [a] display screen, (See FIG.s 5-8, example where payment information is displayed on a mobile terminal 100 [0096], payment information displayed in the payment information display area 151B, some graphic object 151B1 represents the case where payment is repeated at the same payment location with the same card while another graphic object 151B2 represents the case where payment is repeated at the same payment location but with different cards. However, the remaining graphic objects shown in the form of a circle represent the cases where payment is carried out at a single location with a single card [0098], FIG. 7 examples of graphic objects illustrating payment related information [0101]; The payment information can include the payment location, payment method (e.g., credit card)… provider of payment product (e.g., provider name of product sales market) [0088] graphic objects mapped into a map can be varied according to payment methods, namely, card types [0102])
…
a select module that allows a user to select one of the plurality of icons using a user selectable button. (See FIG. 8; if payment related information displayed on a mobile terminal 100 according to the present invention is selected as a result of carrying out a method for providing payment related information illustrated in FIG. 2, details of payment related information are displayed on the mobile terminal 100 [0104] the user touches a graphic object mapped to a particular payment location. Then, the controller 180 of the mobile terminal 100, as shown in FIG. 8(b), displays on the display module 151 payment related information 151C at the particular payment location and information 151D related to a coupon available at the payment location [0105])

Given that Luoma teaches the implementation of the user interface manipulation with various gestures: tapping, swiping, pinching etc. (Luoma [0088]), and that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface manipulation in the interactive map display system of Luoma to include a select module that allows a user to select one of the plurality of icons, as taught by Chi, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to support and enhance functions of a terminal (Chi [0006]).

As shown above, Luoma teaches the secondary icon element configured to depict a magnitude of change of a data value associated with the primary icon element. However, Luoma may not explicitly disclose, “the secondary icon element configured to depict both of a magnitude of change and a direction of change of a data value associated with the primary icon element, wherein the direction of change relating to the single entity is either non-negative, or negative” (emphasis added).

Wattenberg teaches:
displaying a plurality of icons representing a plurality of entities of a common grouping and positioned within… [an] interactive map on the display screen,… a primary icon element displaying static information…about… [a] single entity… a secondary icon element displaying dynamic information through a visual depiction of changing data values relating to the single entity and in contrast to the plurality of entities, the secondary icon element configured to depict both of a magnitude of change and a direction of change of a data value associated with the primary icon element, wherein the direction of change relating to the single entity is either non-negative, or negative; (graphically convey to the user information about individual companies through the use of region size and color... for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data on the respective company. In one embodiment, the size of a region corresponds to the market capitalization of the company represented by that region and the color corresponds to its recent performance from a predetermined date.  For example, the color may indicate a positive or negative price change from the previous market day or from its 12-month low, etc... For example, the size of a region may refer to trading volume of the company represented by the region, [col. 3, lines 34-59] e.g. FIG. 4, industry map with primary icon elements displaying static information, e.g. text of Microsoft, Oracle, Intuit, etc. surrounded by secondary icon elements of corresponding regions displaying dynamic information through a visual depiction of changing data values relating to the single entity and in contrast to the plurality of entities)

Given that Luoma teaches that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), and Chi teaches that it should be understood that numerous other modifications and embodiments can be devised by those skilled in the art that will fall within the spirit and scope of the principles of this disclosure (Chi [0160]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interactive map display system of Luoma combined with Chi to include the secondary icon element configured to depict both of a magnitude of change and a direction of change of a data value associated with the primary icon element, wherein the direction of change relating to the single entity is either non-negative, or negative; as taught by Wattenberg, with a reasonable expectation of success.

One would have been motivated to make such a modification so that, for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data (Wattenberg [col. 9 line 67- col. 10 line 2]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Luoma may not explicitly disclose:
wherein the common grouping is a class, league, division, market, business sector or team.

Chi teaches:
wherein the common grouping is (See FIG. 7 examples of graphic objects illustrating payment related information [0101]; The payment information can include the payment location, payment method (e.g., credit card)… [0088])
a class, league, division, 
market, business sector (graphic objects mapped into a map can be varied according to payment methods, namely, card types [0102], provider of payment product (e.g., provider name of product sales market) [0088])
or team.

Therefore, combining Luoma, Chi and Wattenberg would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Luoma, as modified, teaches:
wherein the primary icon element includes an identifier name displayed on the interactive map. (See FIG.s 6-9 with black dots with city names, e.g. "Oulu" and "Helsinki"; the granularity level is city/town/village view as the geographic sums 614, 616, 618 are mapped to cities (Oulu, Helsinki) and towns (Kuusamo) [0078])

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Luoma may not explicitly disclose:
wherein the primary icon element includes a marking to indicate a sector of the common grouping.

Chi teaches:
wherein… [a] primary icon element includes a marking to indicate a sector of the common grouping. (graphic objects mapped into a map can be varied according to payment methods, namely, card types [0102])

Therefore, combining Luoma, Chi, and Wattenberg would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 4 is incorporated.
Luoma, as modified, teaches:
wherein the secondary icon element includes a visualization metric representing frequently updated data of changing values and changing on a periodic basis. (See FIG.s 6-9; output, with the output interface 204, the geographic sums 614, 616, 618 such that their monetary values in relation to each other are represented by geometric objects, whose size represents the magnitude of the monetary value. In our example embodiment of FIG. 6, the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums. The user 100 will immediately see his/her spending: the major consumption has taken place in Oulu 614, whereas two trips to Helsinki 618 and Kuusamo 616 consumed the funds less [0073], The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069] the view 700 of FIG. 7, the user 100 may immediately see the relation of his/her spending in the last five days 704 as compared to the spending of the current month 706 [0087])

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Luoma, as modified, teaches:
wherein the secondary icon element includes a bubble data visualization positioned around the primary icon element. (See FIG.s 6-9, circles with shading, i.e. bubble data visualization, position around the black dots representing the corresponding cities; the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums [0073])

Regarding Claim 8, the rejection of Claim 6 is incorporated.
Luoma, as modified, teaches:
wherein the secondary icon element providing a visualization metric based on data values associated with a user selected parameter. (See FIG.s 6-9, circles with shading, i.e. bubble data visualization, position around the black dots representing the corresponding cities; the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums [0073] The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069] the view 700 of FIG. 7, the user 100 may immediately see the relation of his/her spending in the last five days 704 as compared to the spending of the current month 706 [0087])

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Luoma, as modified, teaches:
wherein the visualization metric is bubble metric representing a changing financial data. (See FIG.s 6-9, circles with shading, i.e. bubble data visualization, position around the black dots representing the corresponding cities; the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums [0073] The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069] the view 700 of FIG. 7, the user 100 may immediately see the relation of his/her spending in the last five days 704 as compared to the spending of the current month 706 [0087])

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Luoma, as modified, teaches:
wherein the icon display module varies a size of the secondary icon element based on comparative data value of the plurality of entities. (See FIG.s 6-9, circles with shading, i.e. bubble data visualization, position around the black dots representing the corresponding cities; the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums. The user 100 will immediately see his/her spending: the major consumption has taken place in Oulu 614, whereas two trips to Helsinki 618 and Kuusamo 616 consumed the funds less. [0073] The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069] the view 700 of FIG. 7, the user 100 may immediately see the relation of his/her spending in the last five days 704 as compared to the spending of the current month 706 [0087])

Regarding Claim 11, the rejection of Claim 4 is incorporated.
Luoma teaches:
wherein the secondary icon element is a disk surrounding the primary icon element and provides an indication of the… magnitude of change of the data value associated with the primary icon element. (See FIG.s 6-9, circles with shading, i.e. bubble data visualization, position around the black dots representing the corresponding cities; the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums. The user 100 will immediately see his/her spending: the major consumption has taken place in Oulu 614, whereas two trips to Helsinki 618 and Kuusamo 616 consumed the funds less. [0073] The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069] the view 700 of FIG. 7, the user 100 may immediately see the relation of his/her spending in the last five days 704 as compared to the spending of the current month 706 [0087])

As shown above, Luoma teaches wherein the secondary icon element is a disk surrounding the primary icon element and provides an indication of the magnitude of change of the data value associated with the primary icon element, but may not explicitly disclose:
an indication of the direction and magnitude of change of the data value associated with the primary icon element. (emphasis added).

Wattenberg teaches:
wherein the secondary icon element… surrounding… the primary icon element… provides an indication of the direction and magnitude of change of the data value associated with the primary icon element. (graphically convey to the user information about individual companies through the use of region size and color... for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data on the respective company. In one embodiment, the size of a region corresponds to the market capitalization of the company represented by that region and the color corresponds to its recent performance from a predetermined date.  For example, the color may indicate a positive or negative price change from the previous market day or from its 12-month low, etc... For example, the size of a region may refer to trading volume of the company represented by the region, [col. 3, lines 34-59])
Given that Luoma teaches that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), and Chi teaches that it should be understood that numerous other modifications and embodiments can be devised by those skilled in the art that will fall within the spirit and scope of the principles of this disclosure (Chi [0160]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interactive map display system of Luoma combined with Chi to include providing an indication of the direction and magnitude of change of the data value associated with the primary icon element, as taught by Wattenberg.

One would have been motivated to make such a modification so that, for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data (Wattenberg [col. 9 line 67- col. 10 line 2]).

Regarding Claim 12, the rejection of Claim 11 is incorporated.
Luoma, as modified, teaches:
wherein a size of the disk of the secondary icon element indicates the magnitude of change and (See FIG.s 6-9, circles with shading, i.e. bubble data visualization, position around the black dots representing the corresponding cities; the geographic sums 614, 616, 618 are illustrated with geometric shapes, by two-dimensional circles to be precise, and the electronic geographic map 602 is a two-dimensional map [0072] the geometric objects are two-dimensional circles, whose surface area represents the magnitude of the monetary value of the geographic sums. The user 100 will immediately see his/her spending: the major consumption has taken place in Oulu 614, whereas two trips to Helsinki 618 and Kuusamo 616 consumed the funds less. [0073] The user may choose the time period for which the geographic sums are shown: last three months 620, current month 622, or the last five days 624. The present selection is bolded: the view for the current month 622 has been selected [0069] the view 700 of FIG. 7, the user 100 may immediately see the relation of his/her spending in the last five days 704 as compared to the spending of the current month 706 [0087])

Luoma may not explicitly disclose:
a color indicates the direction of the change.

Wattenberg teaches:
wherein a size of the… [region] of the secondary icon element indicates the magnitude of change and a color indicates the direction of the change. (graphically convey to the user information about individual companies through the use of region size and color... for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data on the respective company. In one embodiment, the size of a region corresponds to the market capitalization of the company represented by that region and the color corresponds to its recent performance from a predetermined date.  For example, the color may indicate a positive or negative price change from the previous market day or from its 12-month low, etc... For example, the size of a region may refer to trading volume of the company represented by the region, [col. 3, lines 34-59])

Given that Luoma teaches that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), and Chi teaches that it should be understood that numerous other modifications and embodiments can be devised by those skilled in the art that will fall within the spirit and scope of the principles of this disclosure (Chi [0160]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interactive map display system of Luoma combined with Chi to include a color indicates the direction of the change, as taught by Wattenberg.

One would have been motivated to make such a modification so that, for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data (Wattenberg [col. 9 line 67- col. 10 line 2]).

Regarding Claim 16, the rejection of Claim 1 is incorporated.
Luoma, as modified, teaches:
further comprising a zoom module providing adjustment of a map scale and adjustment to a center of the interactive map. (the map 620 is dynamic as it uses a zoomable user interface: the user 100 may change the scale of the viewed area in order to see more detail or less detail, and the user 100 may pan across the virtual surface 602 in two dimensions and zoom into objects of interest. [0075], e.g. see FIG.s 6-9 center of map is adjusted with zoom)

Regarding Claim 17, the rejection of Claim 1 is incorporated.
Luoma, as modified, teaches:
wherein the icon display module further displays a plurality of ancillary icons unrelated to the plurality of primary icons and secondary icons. (The map 602 may comprise various details, such as cities 604, borders 606, lakes 608, seas 610, islands 612, mountains, topography, and other descriptions used in cartography [0068])

Claims 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luoma, Chi, and Wattenberg, as applied to claims 1 and 4 above, and further in view of Bogomolov (US 10042524 B2, cited in previous Office Action), hereinafter Bogomolov.

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Luoma may not explicitly disclose:
further comprising a key panel for interpreting the marking by color or shape.

Bogomolov teaches:
further comprising a key panel for interpreting… [a] marking by color or shape. (See FIG. 2D; emergency calls can be represented by visual indicators, which can be referred to as “pins” as explained above, and the pins 240 can be color-coded or otherwise distinguished (e.g., by pattern) according to type of the emergency call, time call has been open, urgency of call, and/or other characteristics of the call. The legend 220 can provide information relating to each color or pattern used for pins 240. [col. 7, lines 15-31])

Given that Luoma teaches d that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), and Chi teaches that it should be understood that numerous other modifications and embodiments can be devised by those skilled in the art that will fall within the spirit and scope of the principles of this disclosure (Chi [0160]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marking to indicate a sector of the common grouping, of Luoma combined with Chi and Wattenberg, to include a key panel for interpreting the marking by color or shape, as taught by Bogomolov.

One would have been motivated to make such a modification to assist decision makers in obtaining relevant data at a glance and making informed decisions (Bogomolov [col. 12, lines 20-23]).

Regarding Claim 13, the rejection of Claim 1 is incorporated.
Luoma may not explicitly disclose:
further comprising a hover module triggered by placement of a cursor over a selected icon of the plurality of icons and displaying an additional panel with expanded data relevant to the selected icon.

Bogomolov teaches:
further comprising a hover module triggered by placement of a cursor over a selected icon of… [a] plurality of icons and displaying an additional panel with expanded data relevant to the selected icon. (FIG. 2E illustrates the panel 200 [sic]. displaying details relating to an emergency call when the user clicks on (or hovers over or otherwise selects) a particular pin 240a. In this embodiment, the details are displayed near the pin 240a [col. 7, lines 39-43])

Given that Luoma teaches the implementation of the user interface manipulation with various gestures: tapping, swiping, pinching etc. (Luoma [0088]), and that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), and Chi teaches that it should be understood that numerous other modifications and embodiments can be devised by those skilled in the art that will fall within the spirit and scope of the principles of this disclosure (Chi [0160]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interactive map display system of Luoma combined with Chi and Wattenberg to include further comprising a hover module triggered by placement of a cursor over a selected icon of the plurality of icons and displaying an additional panel with expanded data relevant to the selected icon, as taught by Bogomolov.

One would have been motivated to make such a modification to assist decision makers in obtaining relevant data at a glance and making informed decisions (Bogomolov [col. 12, lines 20-23]).

Regarding Claim 15, the rejection of Claim 1 is incorporated.
Luoma may not explicitly disclose:
further comprising a search module providing a search panel for entry of a search string and displaying a list of results.

Bogomolov teaches:
further comprising a search module providing a search panel for entry of a search string and displaying a list of results. (See FIG. 7, Filters can narrow or drill down the information displayed in the user interface 700,100 and/or the panels 710, 110. Filters can be temporal filters or object filters…  keyword filter can accept one or more keywords for filtering the data. A keyword filter may support full-text searching. For example, full texts of objects can be searched [col. 14, lines 47-64])

Given that Luoma teaches that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), and Chi teaches that it should be understood that numerous other modifications and embodiments can be devised by those skilled in the art that will fall within the spirit and scope of the principles of this disclosure (Chi [0160]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interactive map display system of Luoma combined with Chi and Wattenberg to include further comprising a search module providing a search panel for entry of a search string and displaying a list of results, as taught by Bogomolov.

One would have been motivated to make such a modification to assist decision makers in obtaining relevant data at a glance and making informed decisions (Bogomolov [col. 12, lines 20-23]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luoma in view of Chi and Wattenberg, as applied to claim 1 above, and further in view of Jaycobs (US 20180005339 A1, cited in previous Office Action), hereinafter Jaycobs.

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Luoma may not explicitly disclose:
further comprising a selection module having the selectable button displayed following selection of a selected icon of the plurality of icons and permitting a financial transaction related to a selected entity.

Chi teaches:
further comprising a selection module having the selectable button displayed following selection of a selected icon of the plurality of icons (See FIG. 10; if the user touches a particular part of an area where coupon related information is displayed while the coupon related information stored 151D is displayed on the display module 151 of the mobile terminal 100, the display module 151 displays an area 151E for setting a remind function of a coupon. Referring to the area 151E, the remind function of the coupon can correspond to reminding of coupons available within a radius of 5 miles from the location of the mobile terminal 100 or reminding of coupons within three days before expiration date [0113])

The combination of Luoma, Chi, and Wattenberg may not explicitly disclose:
permitting a financial transaction related to a selected entity.

Jaycobs teaches:
further comprising a selection module having… [a] selectable button displayed following selection of a selected icon of… [a] plurality of icons and permitting a financial transaction related to [a] selected entity. (a user may click on the map display 303 (e.g., in a location of the medium shading) to select a zip code. In response to the selection, a circle indicating the landfall area may be presented. [0044], In response to a user entering and/or clicking on a zip code, the trading interface may be shown and populated for buying and/or selling options related to the zip code. Without leaving the interface, a user may buy and/or sell binary options for a selected zip code. This example trading interface is in a buy configuration to buy $1000 of contract value at the 34102 zip code. The buyer will pay 80 dollars for this level of contract value. The buyer may select the review button to view a confirmation interface. Next, the user may click a submit button to submit an order. [0047])

Given that Luoma teaches the implementation of the user interface manipulation with various gestures: tapping, swiping, pinching etc. (Luoma [0088]), and that as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above (Luoma [0089]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the user interface manipulation with various gestures in the interactive map display system of Luoma to include further comprising a selection module having the selectable button displayed following selection of a selected icon of the plurality of icons and permitting a financial transaction related to a selected entity, as taught by Chi and Jaycobs.

One would have been motivated to make such a modification to support and enhance functions of a terminal (Chi [0006]) and because allows contracts to settle rapidly without additional complex and lengthy calculations (Jaycobs [0036])

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the response, and with respect to Claim 1, Applicant submits that “Luoma nor Chi or in any permissible combination of the two disclose all requirements of amended claim 1. Luoma fails to disclose the secondary icon element can display a secondary icon element displaying dynamic information through a visual depiction of changing data values relating to the single entity and in contrast to the plurality of entities, the secondary icon element configured to depict both of a magnitude of change and a direction of change of a data value associated with the primary icon element, wherein the direction of change relating to the single entity is either non-negative, or negative, as required by amended claim 1… Seemingly then, Luoma has not contemplated the display to indicate both a magnitude of change and a direction of change that is either non-negative, or negative, as required by amended claim 1, and furthermore, Luoma has seemingly taught against indicating a direction of change for the values represented, as Luoma indicates these values are spending and indicative of consumption at different locations.” Examiner respectfully disagrees.
As shown in the rejection above, Luoma teaches the secondary icon element configured to depict a magnitude of change a data value associated with the primary icon element. Luoma may not explicitly disclose the secondary icon element configured to depict both of a magnitude of change and a direction of change of a data value associated with the primary icon element”. While Luoma gives examples of depicting values of spending, it does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Luoma further teaches that, as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the example embodiments described above but may vary within the scope of the claims. (Luoma [0089]). Luoma also states that FIGS. 6, 7, 8 and 9 only illustrate some views 600, 700, 800, 900. Depending on the design, the scheme may include many other views as well (Luoma [0088]), and gives an example of embodiments applied within an electronic mobile wallet. In such an embodiment, one of ordinary skill in the art, before the effective filing date of the invention would understand an electronic wallet mobile application to have both debits and credits, or payments sent and received in the electronic wallet mobile application. Thus, the indications in Luoma may have both a positive and negative indication of change, e.g. payment sent and payment received, i.e. a direction of change of a data value associated with the primary icon element, wherein the direction of change relating to the single entity is either non-negative, or negative.
On pages 9-10 of the response, and with respect to Claim 1, Applicant submits, “Similarly, Chi fails to disclose a secondary icon element displaying dynamic information through a visual depiction of changing data values relating to the single entity and in contrast to the plurality of entities, the secondary icon element configured to depict both of a magnitude of change and a direction of change of a data value associated with the primary icon element, wherein the direction of change relating to the single entity is either non-negative, or negative, as required by amended claim 1… Notably, Chi would be incompatible with using color of the icon to indicate a direction of change in the value represented, and does not contemplate indicating a direction of change other than payments. Therefore, Chi does not disclose the claimed requirements of the amended claim 1.” Examiner respectfully disagrees.
As noted by Applicant, Chi teaches that different sizes for the circles indicate payment amount differs from each other. Thus, Chi appears to also teach the secondary icon element configured to depict a magnitude of change a data value associated with the primary icon element. While Chi does give an example of different colors are used for the respective circles to indicate that payment methods are different from each other, teach it does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
In response to applicant's argument that Chi would be incompatible with using color of the icon to indicate a direction of change in the value represented, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On pages 11-13 of the response, and with respect to Claims 11-12, Applicant submits, Wattenberg cannot permissibly rectify the deficiencies of the previous combination of Luoma and Chi. Examiner respectfully disagrees, as detailed below.
On page 11 of the response, Applicant submits, “to combine the teachings of Luoma, Chi and Wattenberg as cited in the Action to reject claims 11 and 12 is improper, as to do so would result in a display providing icons depicted to represent a geographic location, along with the sums or expenditures associated with each icon, as demonstrated by the teachings of Luoma and Chi, and when combined with the icons of Wattenberg, would necessarily be counter to the teachings of Wattenberg.” Examiner respectfully disagrees.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, teaching the teachings of Wattenberg do not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
On pages 12-13 of the response, Applicant submits, “Thus, seemingly Wattenberg requires his display sectors to be assigned positions and enclosed areas according to that icon's assigned sector or industry… Thus, to combine the geographic location teachings of Luoma and Chi, with the rectangular sector teachings of Wattenberg in the manner suggested in the Action would necessarily frustrate the purpose of the system contemplated by Wattenberg; and Applicant respectfully submits the Action is unable to provide a suggestion or motivation to make the proposed modification, where such a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, as explained in MPEP § 2143.01(V). Accordingly, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine these features.” Examiner respectfully disagrees.
While Wattenberg teaches examples of display sectors to be assigned positions and enclosed areas according to that icon’s assigned sector or industry, teaching it does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As shown above, Luoma teaches the secondary icon element configured to depict both of a magnitude of a data value associated with the primary icon element, wherein the secondary icon element is a disk surrounding the primary icon element and provides an indication of the magnitude of change of the data value associated with the primary icon element, and wherein a size of the disk of the secondary icon element indicates the magnitude of change. Luoma may not explicitly disclose the secondary icon element configured to depict both of a magnitude of change and a direction of change of a data value associated with the primary icon element, wherein the direction of change relating to the single entity is either non-negative, or negative; provides an indication of the direction and magnitude of change of the data value associated with the primary icon element; and a color indicates the direction of the change. (emphasis added). However, Wattenberg teaches to graphically convey to the user information about individual companies through the use of region size and color... for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data on the respective company. In one embodiment, the size of a region corresponds to the market capitalization of the company represented by that region and the color corresponds to its recent performance from a predetermined date.  For example, the color may indicate a positive or negative price change from the previous market day or from its 12-month low, etc... For example, the size of a region may refer to trading volume of the company represented by the region, (Wattenberg [col. 3, lines 34-59]). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation comes directly from the references. Specifically, Wattenberg teaches that for each region or company the user can simply examine its graphical size and color to decipher certain relevant information or performance data (Wattenburg [col. 9 line 67- col. 10 line 2]).
	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-17 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179